 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       STEVEN WAYNE BONILLA,                             No. 2: 18-cv-2969 MCE KJN P
12                         Plaintiff,
13             v.                                          ORDER
14       DAVID ROSENBERG, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a civil action. The legal grounds of

18   this action are not clear. Nevertheless, plaintiff has not, however, filed an in forma pauperis

19   affidavit or paid the required filing fee of $350.00 plus the $50.00 administrative fee.1 See 28

20   U.S.C. §§ 1914(a), 1915(a). Therefore, plaintiff will be provided the opportunity either to submit

21   the appropriate affidavit in support of a request to proceed in forma pauperis or to submit the

22   required fees totaling $400.00.

23            In accordance with the above, IT IS HEREBY ORDERED that:

24            1. Plaintiff shall submit, within thirty days from the date of this order, an affidavit in

25   support of his request to proceed in forma pauperis on the form provided by the Clerk of Court, or

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $50.00 administrative fee.
                                                          1
 1   the required fees in the amount of $400.00; plaintiff’s failure to comply with this order will result

 2   in a recommendation that this action be dismissed; and

 3          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 4   Forma Pauperis By a Prisoner.

 5   Dated: December 19, 2018

 6

 7

 8

 9

10
     Bon2969.3a
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
